 


110 HR 2888 IH: Medicare Diabetic Footwear Quality Restoration Act of 2007
U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2888 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2007 
Mrs. McCarthy of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To repeal the reduction in Medicare payment for therapeutic shoes and inserts for individuals with diabetes effected by section 627 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. 
 
 
1.Short titleThis Act may be cited as the Medicare Diabetic Footwear Quality Restoration Act of 2007. 
2.Repeal of the reduction in medicare payment for orthopedic shoes and inserts for individuals with diabetes 
(a)In generalSection 627(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended by inserting , and before the date that is 60 days after the date of the enactment of the Medicare Diabetic Footwear Quality Restoration Act of 2007 after January 1, 2005. 
(b)Conforming lawFor items furnished on and after the date that is 60 days after the date of the enactment of this Act, the provisions of sections 1833(o), 1834(h)(4)(C), and 1842(s)(2) of the Social Security Act (42 U.S.C. 1395l(o), 1395m(h)(4)(C), 1395u(s)(2)) shall be restored as if the amendments made by subsections (a) and (b) of section 627 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) had not been enacted. 
 
